Citation Nr: 1721341	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for lumbar strain claimed as sacroiliitis, to include chronic inflammation of the sacrum, and lumbago disability.

2. Entitlement to service connection for bipolar disorder, to include schizophrenia with psychotic features, depression and anxiety disorders, to include as secondary to a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 

INTRODUCTION

The appellant is a Veteran who served in the Army from July 2001 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In his December 2009 notice of disagreement statement, as well as statements dated May 2011 and September 2012, the Veteran stated that the "repercussions of [his back] injury led to [his] bipolar schitzo effective mood disorder," and his "clinical depression." Thus, the Veteran is seeking service connection on a secondary basis.  Therefore, Board has recharacterized the issue of entitlement to service connection for a bipolar disorder to include as secondary to lumbar spine disability. 

The Veteran was scheduled for a hearing before the Board on March 20, 2017. However, he failed to appear at the hearing. 

The appeal is remanded to the AOJ. VA will notify the appellant if further action is required.


REMAND

Lumbar Strain

The Veteran seeks service connection for a lumbar spine disability. After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the issue. 

Service treatment records (STRs) show that the Veteran injured his back in service while working in a motor pool and another soldier accidentally backed into him with another vehicle.  Treatment records from the Veteran's service support his contentions.  

Indeed, STRs dated in September 2002 show the Veteran reported "physical trauma [from a] direct blow to [his] mid back while under [a] car; [and he] had sharp pain initially which later resolved." The report also states that the lower back pain was causing an inability to sleep and the thoracolumbar spine demonstrated tenderness on palpation of the mid and lower para spinal muscles. At the time, he was "diagnosed" with low back pain. 

Further, STRs of November 2002, show the Veteran was diagnosed with a lower back sprain.  A separation health assessment of January 2003 shows the Veteran indicated that he had "recurrent back pain [and] back problems."  Also, records from McDonald Army Community Hospital dated March 2003, note that the Veteran had "L SI pain" (sacroiliac joint pain). 

The Veteran was afforded a VA medical examination in June 2009 for the purpose of determining whether he had any current lumbar spine disabilities. The examiner acknowledged the Veteran's injury in service as well as his current treatment.  After an examination of the Veteran, including x-rays, the examiner found there was no pathology, disability, associated with the low back pain.

However, medical treatment records from John Hopkins Community Physicians (JHCP) at Montgomery Grove from August 2012 show diagnoses of an acute back strain and sacroilitis.  Therefore, the Board finds that a new VA medical examination and opinion are needed prior to deciding the claim to determine the nature and etiology of the currently diagnosed back stain and sacroilitis.  At the time of the June 2009 there was no back disability, since then, the record shows the Veteran has been diagnosed with back disabilities.  The etiology of these diagnosed disabilities must be ascertained.  

Bipolar Disorder

The Veteran seeks service connection for a bipolar disorder. After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding this issue as well.

As noted in the introduction section above, the Veteran is seeking service connection for his psychiatric disability on a secondary basis.  However, he is yet to be provided with VCAA notice addressing secondary service connection.  Said notice should be provided on remand.  

In a January 2003 report of medical history, an examiner stated that the Veteran had reported occasional anxiety, trouble sleeping and was occasionally depressed regarding the fact that his mother passed away. 

The Veteran's military personnel records include a document dated February 19, 2003 which states "this [Veteran] was evaluated by the Department of Behavior Health Services, McDonald Army community Hospital for a chapter 14 mental status exam. The following information is released to command. The clinical diagnostic impression was: mental status exam within normal limits." However, the mental status exam itself is not included in the records. On remand, these records must be obtained and associated with the claim file. 

Accordingly, the case is remanded for the following action:

1. The AOJ should obtain all outstanding, pertinent mental health records concerning a chapter 14 mental status exam by the Department of behavior Health services, McDonald Army Community Hospital conducted in February 2003.  All records and/or responses received should be associated with the claim file. 

2.  The AOJ must send corrective Veterans Claims Assistance Act 2000 (VCAA) notice to the Veteran addressing secondary service connection for bipolar disorder, to include schizophrenia with psychotic features, depression and anxiety disorders, to include as secondary to a lumbar spine disability.

3. The AOJ should arrange to have the Veteran scheduled for a VA spine examination, to determine the etiology of the Veteran's current diagnosis of a lower back sprain and sacroiliac joint pain. The claim file must be made available to the examiner in conjunction with the examination.  And the examination report should state that the file was reviewed.  

Following an examination of the Veteran including any necessary tests such as x-rays, the examiner should identify any and all lumbar spine disabilities found.  Thereafter, for each disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed lumbar spine disability is related to the Veteran's period of service, to include the back injury the Veteran 2002. In rendering an opinion, the examiner should consider, and comment on the Veteran's August 2012 diagnosis of an acute back strain and sacroilitis.  

For each opinion, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

If upon completion of the above actions any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

